 

Ziwira, Inc. 8-K [zwra-8k_102415.htm] 

 

Exhibit 10.2

[ex10-2_img001.jpg]

INC.

COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SECURITIES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE CORPORATION AT
THE PRINCIPAL EXECUTIVE OFFICES OF THE CORPORATION.

CONVERTIBLE PROMISSORY NOTE

Ziwira Inc., (the “Company”), for value received, promises to pay to the order
of Ziwira Eco Tech FZCO the outstanding balance of this Note up to the sum of
five hundred and ninety nine thousand and sixty united states dollars
($599.060), plus simple interest on the unpaid balance from the date of this
Note until paid, at the rate of ten percent (10.00%) per year. The principal
hereof and interest accrued hereon are due and payable within two (2) year from
the date of issuance of this Note unless prepaid or converted. Payment of all
amounts due hereunder shall be made by wire or mail to the registered address of
the holder of this Note.

The following is a statement of the rights of the holder of this Note and the
conditions to which this Note is subject, and to which the holder hereof, by the
acceptance of this Note, agrees:

1 .

Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:

1.1

“Company” includes any corporation which shall succeed to or assume the
obligations of the Company under this Note.

1.2

“Note holder,” “holder,” or similar terms, when the context refers to a holder
of this Note, shall mean any person who shall at the time be the registered
holder of this Note.

2.

Conversion. The holder of this Note has the right (subject to the expiration of
such right as provided below), at the holder’s option, upon the consummation of
a sale of all or substantially all of the equity interest in the company or
private placement transaction of the Company’s equity securities or securities
convertible into equity securities, exclusive of the conversion of this Note or
any similar notes (the “Financing”), to convert the principal amount of this
Note, in whole or in part, plus any interest which accrues hereon, into fully
paid and nonassessable shares at a conversion price of $.35 usd per share (the
“Conversion Price”). Such right of conversion is conditioned upon the holder
executing any agreement required to be executed under this Note. The shares
issued to the holder of this Note on conversion shall have the same rights,
preferences, privilege, and restrictions as any other common shares issued.
Should the holder of this Note not exercise the right of conversion upon
consummation of the Financing, such right shall thereupon expire. Upon
expiration of the right of conversion, this Note shall be deemed a
nonconvertible subordinated debt. Conversion of this Note shall occur only upon
surrender of this Note for conversion at the principal office of the Company,
accompanied by written notice of election to convert. Within ten (10) days after
conversion of this Note, the Company will pay to the holder converting this Note
all interest accrued on the converted amount to and including the date of
conversion should such interest not be converted pursuant hereto.

 

 

 

 

3.

Issuance of Securities on Conversion. As soon as practicable after conversion of
this Note, the Company at its expense will cause to be issued, in the name of
and delivered to the holder of this Note, a certificate or certificates for the
number of shares of securities to which that holder shall be entitled on such
conversion, together with any other securities and property to which the holder
is entitled on such conversion under the terms of this Note. The certificate or
certificates shall bear such legends as may be required by applicable state and
federal securities laws in the opinion of legal counsel for the Company. No
fractional shares will be issued on conversion of this Note. If a fraction of a
share results, on any conversion of this Note, the Company will pay the cash
value of that fractional share, calculated on the basis of the Conversion Price.

4.

Prepayment. The Company may prepay, in whole or in part, the principal sum, plus
accrued but unpaid interest to date of payment, of this Note, at any time
without penalty.

5.

Events of Default. If any of the following events (herein individually referred
to as an “Event of Default”) shall occur while this Note is unpaid, the holder
of this Note may declare the entire unpaid principal and accrued interest
immediately due and payable by notice in writing to the Company:

(a)

The institution by the Company of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under a bankruptcy proceeding, under any
applicable federal law, or the consent by it to the filing of any such petition
or the appointment of a receiver, liquidator, assignee, trustee, or other
similar official, of the Company, or of any substantial part of its property, or
the initiating by it of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by the Company in furtherance of
any such action; or

(b)

If, within 60 days after the commencement of an action against the Company (and
service of process in connection therewith on the Company) seeking any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been dismissed or all orders or proceedings thereunder affecting the
operations or the business of the Company stayed, or if the stay of any such
order or proceeding shall thereafter be set aside, or if, within 60 days after
the appointment without the consent or acquiescence of the Company of any
trustee, receiver or liquidator of the Company or of all or any substantial part
of the properties of the Company, such appointment shall not have been vacated;
or

 

 

 

 

(c)

The failure of the Company to perform any of the material terms or provisions of
this Note or any amendment thereof.

6.

Notice of Event of Default. The Company shall give the holder of this Note,
promptly upon occurrence, notice of each and all conditions which constitute an
Event of Default under the terms of this Note, or which, after notice or lapse
of time or both, would constitute an Event of Default.

7.

Procedure of Acceleration. If an Event of Default shall occur and the holder of
this Note declares the entire unpaid principal and accrued interest immediately
due and payable by notice in writing to the Company, then the unpaid principal
amount of this Note shall forthwith mature and become immediately due and
payable, together with interest accrued thereon, without further presentment,
demand, protest, or notice, all of which are hereby waived.

8.

Collection. The Company will, upon demand, pay to holder the amount of any and
all reasonable costs and expenses including, without limitation, the reasonable
fees and disbursements of its counsel (whether or not suit is instituted) and of
any experts and agents, which holder may incur in connection with the following:
(i) the enforcement of this Note, and (ii) the enforcement of payment of all
obligations of the Company by any action or participation in, or in connection
with, a case or proceeding under Bankruptcy, or any successor statute thereto.
The Company waives demand, presentment, protect, notice of protect, notice of
dishonor, and all other notices or demands of any kind or nature with respect to
this. The Company agrees that a waiver of rights under this Note shall not be
deemed to be made by holder unless such waiver shall be in writing, duly signed
by holder, and each such waiver, if any, shall apply only with respect to the
specific instance involved and shall in no way impair the rights of holder or
the obligations of the Company in any other respect at any other time. The
Company agrees that in the event holder demands or accepts partial payment of
this Note, such demand or acceptance shall not be deemed to constitute a waiver
of any right to demand the entire unpaid balance of this Note at any time in
accordance with the terms of this Note.

9.

Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by first class mail, postage prepaid, or
otherwise delivered by hand or by messenger, addressed (a) if to the holder at
such holder’s address as such holder shall have furnished to the Company in
writing, or (b) if to the Company, at 445 Park Avenue 9th floor, New York, New
York 10022 attention: Corporate Secretary, or at such other address as the
Company shall have furnished to the holder.

10.

Transferability. This Note shall be transferable upon prior written consent of
the Company.

11.

Assignment. The rights and obligations of the Company and the holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators, and transferees of the parties. This provision shall in no way
affect the restrictions on transfer contained in Section 10 of this Note.

 

 

 

 

12.

Notice of Financing. At least fifteen (15) days prior to the consummation of the
Financing, the Company shall notify the holder of this Note of the anticipated
date and net proceeds, together with a statement that the conversion rights
hereunder will terminate upon such consummation if that be the case.

13.

Change of Control. If the current shareholders cease to have the power directly
or indirectly to vote or direct the voting of securities having a majority of
the ordinary voting power for the election of directors or officers of the
company this shall be deemed as a change in control. After the Note holder has
been given notice by the Company of a change in control the Note holder has the
right to demand payment in full of the Note within a fifteen (15) day period
upon giving the Company written notice of the Note holders demand via registered
mail to the address of record of the Company; or the Note holder may elect to
convert the Note to common stock within a fifteen (15) day period. If the Note
holder makes no demands of payment to the Company the Note will remain in full
force.

14.

Amendment and Waiver. The rights of the holder of this Note may be amended or
waived upon the written consent of the Company and the holder of this Note.

15.

Delaware 1aw. This Note and the obligations of the Company hereunder shall be
governed by and construed in accordance with the laws of Delaware.

 

 

IN WITNESS WHEREOF the Company has caused this Note to be issued this 29th day
of October 2015.

 

 

Ziwira Inc.

 

By: ______________________

Adam Merza, CEO

 

Acceptance : Ziwira Eco Tech FZCO

 

By:_____________________________________

 



 

 